DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 6, the term “the channel access” has no antecedent basis. Similar issue exists in claims 7, 13. 
Dependent claims 2-6, 8-12, 14-18 are also being rejected.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (Pub No.: 2017/0332362) discloses embodiments of the present disclosure provide methods, apparatuses and computer program for control signal transmission and reception. A method implemented at a network device comprises: determining a first period and a first plurality of candidate transmission opportunities within the first period, for transmitting a first control signal through a wireless channel; selecting a candidate transmission opportunity from the first plurality of candidate transmission opportunities within the first period; and transmitting the first control signal through the wireless channel to a terminal device using the selected candidate transmission opportunity. By virtue of the method, probability for a successful transmission of the first control signal can be increased.
Agarwal et al. (Pub No.: 2017/0171907) discloses methods, systems, and devices for wireless communication are described. A wireless device may receive data during an active duration of a discontinuous reception (DRX) configuration. The wireless device may be configured such that it identifies a transmission opportunity following the reception opportunity, so that it may transmit a response to the received data during the transmission opportunity. In another example, the wireless device may transmit data during an active duration of a discontinuous transmission (DTX) configuration. The device may be configured such that it identifies a reception opportunity following the DTX active duration, so that a response may be received during the reception opportunity. The presence of a transmission opportunity following a DRX active duration, or a reception opportunity following a DTX active duration may depend on the service type and priority of the data being communicated, and may be either semi-statically configured or dynamically signaled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464